CHILTON, J.
The'ease of Stewart George v. Skeates & Co. is decisive of this-case on >the merits, against the appellant; but we are satisfied that the refusal of the court to order the proceeds of the boat to be paid to the appellant, is not such a final judgment as authorizes an appeal, or writ of error. If a writ of error lies from this refusal, the party has two writs of error in the same cause, one from the refusal of the court to give \im the money, another from the judgment of appropriation; in ;ther words, one writ for the refusal of the court to act, another hr acting as shown by the final judgment.
The writ of error must be dismissed.